        Case 2:20-cv-01593-KJN Document 23 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VICTOR D. SOLTERO,                                 No. 2:20-cv-1593 KJN P
12                       Plaintiff,
13            v.                                         ORDER
14    KING,
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis, in an action brought

18   under 42 U.S.C. § 1983. Plaintiff requests that he be provided blank subpoena forms for the

19   attendance of witnesses, as well as any travel expense forms or any other forms required to ensure

20   the attendance of witnesses, citing the court’s discovery and scheduling order.

21          Plaintiff’s request is premature. As noted in the court’s discovery and scheduling order,

22   by subsequent order, plaintiff will be required to file a pretrial statement and motion for the

23   attendance of witnesses. (ECF No. 19.) In other words, once discovery has closed, the

24   dispositive motion filing deadline has passed or dispositive motions have been resolved, the court

25   will issue a new scheduling order that provides deadlines for the filing of pretrial statements, as

26   well as plaintiff’s motion for the attendance of witnesses at trial. Plaintiff is required to make a

27   “particularized showing in the pretrial statement in order to obtain the attendance of witnesses at

28   trial.” (ECF No. 19 at 1.)
                                                        1
         Case 2:20-cv-01593-KJN Document 23 Filed 01/07/21 Page 2 of 2


 1             Moreover, at present, no court hearing is scheduled, and this case has not yet been set for

 2   trial. For subpoena forms requiring the attendance of witnesses, plaintiff must include the date of

 3   the proceedings to which the witness is being summoned. Once plaintiff’s motion for attendance

 4   of witnesses has been granted, and this case is set for trial, plaintiff will have sufficient time to

 5   request subpoena forms for the attendance of any witness authorized by court order.

 6             For the above reasons, plaintiff’s request is premature and is denied without prejudice to

 7   renewal at the appropriate time.

 8             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for subpoena forms is

 9   (ECF No. 22) is denied without prejudice.

10   Dated: January 7, 2021

11

12
     /solt1593.subp
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
